Item 7. Financial Statements and Supplementary Data Exhibit 99.3 Hersha Hospitality Trust Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets as of December 31, 2008 and 2007 3 Consolidated Statements of Operations for the years ended December 31, 2008, 2007 and 2006 4 Consolidated Statements of Shareholders’ Equity and Comprehensive Income for the years ended December 31, 2008, 2007 and 2006 6 Consolidated Statements of Cash Flows for the years ended December 31, 2008, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 1 Report of Independent Registered Public Accounting Firm The Board of Trustees and Stockholders of Hersha Hospitality Trust: We have audited the accompanying consolidated balance sheets of Hersha Hospitality Trust and subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of operations, equity and comprehensive income, and cash flows for each of the years in the three-year period ended December 31, 2009. These consolidated financial statements are the responsibility of Hersha Hospitality Trust’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinions. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Hersha Hospitality Trust and subsidiaries as of December 31, 2009 and 2008, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Philadelphia, Pennsylvania March 4, 2010, except as to notes 10 and 12 which are as of August 17, 2010 2 HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 [IN THOUSANDS, EXCEPT SHARE AMOUNTS] December31, 2009 December31, 2008 Assets: Investment in Hotel Properties, net of Accumulated Depreciation $ $ Investment in Unconsolidated Joint Ventures Development Loans Receivable Cash and Cash Equivalents Escrow Deposits Hotel Accounts Receivable, net of allowance for doubtful accounts of $34 and $120 Deferred Financing Costs, net of Accumulated Amortization of $4,262 and $3,606 Due from Related Parties Intangible Assets, net of Accumulated Amortization of $803 and $595 Other Assets Assets Held for Sale - Total Assets $ $ Liabilities and Equity: Line of Credit $ $ Mortgages and Notes Payable, net of unamortized discount of $49 and $61 Accounts Payable, Accrued Expenses and Other Liabilities Dividends and Distributions Payable Due to Related Parties Liabilities Related to Assets Held for Sale - Total Liabilities Redeemable Noncontrolling Interests - Common Units (Note 1) $ $ Equity: Shareholders' Equity: Preferred Shares - 8% Series A, $.01 Par Value, 2,400,000 Shares Issued and Outstanding (Aggregate Liquidation Preference $60,000) at December 31, 2009 and December 31, 2008 24 24 Common Shares - Class A, $.01 Par Value, 150,000,000 and 80,000,000 Shares Authorized at December 31, 2009 and December 31, 2008, 57,682,917 and 48,276,222 Shares Issued and Outstanding at December 31, 2009 and December 31, 2008, respectively Common Shares - Class B, $.01 Par Value, 1,000,000 Shares Authorized, None Issued and Outstanding - - Accumulated Other Comprehensive Loss ) ) Additional Paid-in Capital Distributions in Excess of Net Income ) ) Total Shareholders' Equity Noncontrolling Interests (Note 1): Noncontrolling Interests - Common Units Noncontrolling Interests - Consolidated Joint Ventures Total Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ The Accompanying Notes Are an Integral Part of These Consolidated Financial Statements. 3 HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2009, 2008, AND 2007 [IN THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS] Revenue: Hotel Operating Revenues $ $ $ Interest Income from Development Loans Other Revenues Total Revenues Operating Expenses: Hotel Operating Expenses Hotel Ground Rent Real Estate and Personal Property Taxes and Property Insurance General and Administrative Stock Based Compensation Acquisition and Terminated Transaction Costs Impairment of Development Loans Receivable - Depreciation and Amortization Total Operating Expenses Operating Income Interest Income Interest Expense Other Expense 83 Loss on Debt Extinguishment - - (Loss) Income before (Loss) Income from Unconsolidated Joint Venture Investments and Discontinued Operations ) ) (Loss) Income from Unconsolidated Joint Venture Investments ) ) (Loss) Income from Continuing Operations ) ) Discontinued Operations(Note 12): Gain on Disposition of Hotel Properties Impairment of Assets Held for Sale ) - - (Loss) Income from Discontinued Operations ) (Loss) Income from Discontinued Operations ) Net (Loss) Income ) ) Loss (Income) Allocated to Noncontrolling Interests ) Preferred Distributions ) ) ) Net (Loss) Income applicable to Common Shareholders $ ) $ ) $ The Accompanying Notes Are an Integral Part of These Consolidated Financial Statements. 4 HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2009, 2008, AND 2007 [IN THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS] Earnings Per Share: BASIC (Loss) Income from Continuing Operations applicable to Common Shareholders $ ) $ ) $ (Loss) Income from Discontinued Operations applicable to Common Shareholders $ ) Net (Loss) Income applicable to Common Shareholders $ ) $ ) $ DILUTED (Loss) Income from Continuing Operations applicable to Common Shareholders $ )* $ )* $ * (Loss) Income from Discontinued Operations applicable to Common Shareholders $ )* * * Net (Loss) Income applicable to Common Shareholders $ )* $ )* $ * Weighted Average Common Shares Outstanding: Basic Diluted * Income allocated to noncontrolling interest in Hersha Hospitality Limited Partnership has been excluded from the numerator and units of limited partnership interest in Hersha Hospitality Limited Partnership have been omitted from the denominator for the purpose of computing diluted earnings per share since the effect of including these amounts in the numerator and denominator would have no impact. Weighted average units of limited partnership interest in Hersha Hospitality Limited Partnership outstanding for the year ended December 31, 2009, 2008 and 2007 were 8,724,725, 8,034,737 and 5,464,670, respectively.Unvested stock awards and options to acquire our common shares have been omitted from the denominator for the purpose of computing diluted earnings per share for the year ended December 31, 2009, 2008, and 2007 since the effect of including these awards in the denominator would be anti-dilutive to income from continuing operations applicable to common shareholders. The Accompanying Notes are an Integral Part of These Consolidated Financial Statements. 5 HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY AND COMPREHENSIVE INCOME FOR THE YEARS ENDED DECEMBER 31, 2009, 2008, AND 2007 [IN THOUSANDS, EXCEPT SHARES] Shareholders' Equity Noncontrolling Interests Redeemable Noncontrolling Interests Class A Common Shares Class B Common Shares Series A Preferred Shares Common Units Common Units Shares Dollars Shares Dollars Shares Dollars Additional Paid-In Capital Other Comprehensive Income Distributions in Excess of Net Earnings Total Shareholders' Equity Shares Dollars Consolidated Joint Ventures Total Noncontrolling Interests Total Equity Shares Dollars Balance at December 31, 2006 $ - $
